Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 24, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158013(65)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 158013
  v                                                                COA: 336673
                                                                   Ingham CC: 15-000754-FH
  XUN WANG,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the joint motion of the Michigan State Medical
  Society and the American Medical Association to file a brief amicus curiae is GRANTED.
  The amicus brief submitted on September 20, 2019, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 24, 2019

                                                                              Clerk